              Case 1:20-bk-12057                  Doc 1     Filed 07/22/20 Entered 07/22/20 18:19:07                               Desc Main
                                                            Document     Page 1 of 15

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF OHIO

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Rhino Exploration LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  424 Lewis Hargett Circle, Suite 250
                                  Lexington, KY 40503
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fayette                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       N/A


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
               Case 1:20-bk-12057                   Doc 1        Filed 07/22/20 Entered 07/22/20 18:19:07                                   Desc Main
                                                                 Document     Page 2 of 15
Debtor    Rhino Exploration LLC                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                2121

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                              Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                  proceed under Subchapter V of Chapter 11.
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                Case number
                                                 District                                 When                                Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Rider 1 attached hereto.                                  Relationship
                                                 District                                 When                            Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
             Case 1:20-bk-12057                Doc 1        Filed 07/22/20 Entered 07/22/20 18:19:07                                 Desc Main
                                                            Document     Page 3 of 15
Debtor   Rhino Exploration LLC                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of
    creditors
                                 1-49                                           1,000-5,000                               25,001-50,000
                                 50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 1:20-bk-12057                Doc 1       Filed 07/22/20 Entered 07/22/20 18:19:07                                 Desc Main
                                                            Document     Page 4 of 15
Debtor    Rhino Exploration LLC                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      07/22/2020
                                                  MM / DD / YYY


                             X    /s/ Richard A. Boone                                                    Richard A. Boone
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President and Chief Executive Officer




18. Signature of attorney    X   /s/ Douglas L. Lutz                                                       Date 07/22/2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Douglas L. Lutz
                                 Printed name

                                 Frost Brown Todd LLC
                                 Firm name

                                 3300 Great American Tower
                                 301 East Fourth Street
                                 Cincinnati, OH 45202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     513-651-6800                  Email address      dlutz@fbtlaw.com

                                 0064761 OH
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 1:20-bk-12057               Doc 1     Filed 07/22/20 Entered 07/22/20 18:19:07   Desc Main
                                           Document     Page 5 of 15


 Fill in this information to identify your case:

 United States Bankruptcy Court for the:
 Southern District of Ohio
 Case number (if known)                        Chapter 11




                                          Rider 1
           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
petition in the United States Bankruptcy Court for the Southern District of Ohio for relief under
chapter 11 of title 11 of the United States Code. The Debtors have moved for joint administration
of these cases under the case number assigned to the chapter 11 case of Hopedale Mining LLC.

 Hopedale Mining LLC                                          Castle Valley Mining LLC
 Rhino GP LLC                                                 Jewell Valley Mining LLC
 Rhino Resource Partners LP                                      Rhino Services LLC
 Rhino Energy LLC                                            Rhino Oilfield Services LLC
 Rhino Trucking LLC                                            Rhino Technologies LLC
 Rhino Exploration LLC                                            CAM Mining LLC
 Triad Roof Support Systems LLC                              Rhino Coalfield Services LLC
 Springdale Land LLC                                        CAM-Kentucky Real Estate LLC
 McClane Canyon Mining LLC                                          CAM-BB LLC
 Rhino Northern Holdings LLC                                     Leesville Land LLC
 CAM-Ohio Real Estate LLC                                        CAM Aircraft LLC
 CAM-Colorado LLC                                               Pennyrile Energy LLC
 Taylorville Mining LLC                                          Rhino Eastern LLC
 CAM Coal Trading LLC                                           Rockhouse Land LLC


0110354.0731024 4815-6614-4440v1
            Case 1:20-bk-12057                        Doc 1          Filed 07/22/20 Entered 07/22/20 18:19:07                  Desc Main
                                                                     Document     Page 6 of 15
                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      Rhino Exploration LLC                                                                          Case No.
                                                                                   Debtor(s)               Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case.

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 Rhino Energy, LLC                                                   Sole Member    100%                              Membership interest
 424 Lewis Hargett Circle, Suite 250
 Frankfort, KY 40601




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 1:20-bk-12057                        Doc 1          Filed 07/22/20 Entered 07/22/20 18:19:07      Desc Main
                                                                     Document     Page 7 of 15



                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      Rhino Exploration LLC                                                                  Case No.
                                                                                  Debtor(s)        Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Rhino Exploration LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Rhino Energy, LLC
 424 Lewis Hargett Circle, Suite 250
 Frankfort, KY 40601




# None [Check if applicable]




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
            Case 1:20-bk-12057                        Doc 1          Filed 07/22/20 Entered 07/22/20 18:19:07                   Desc Main
                                                                     Document     Page 8 of 15




 Fill in this information to identify the case:

 Debtor name         Rhino Exploration LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration     List of Equity Security Holders and Corporate Ownership Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          07/22/2020                              X /s/ Richard A. Boone
                                                                      Signature of individual signing on behalf of debtor

                                                                       Richard A. Boone
                                                                       Printed name

                                                                       President and Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Case 1:20-bk-12057        Doc 1    Filed 07/22/20 Entered 07/22/20 18:19:07             Desc Main
                                   Document     Page 9 of 15



                        JOINT UNANIMOUS WRITTEN CONSENT
                    OF THE SOLE MANAGER AND SOLE MEMBER OF

RHINO TRUCKING LLC, RHINO EXPLORATION LLC, TRIAD ROOF SUPPORT
SYSTEMS LLC, SPRINGDALE LAND, LLC, MCCLANE CANYON MINING LLC,
RHINO NORTHERN HOLDINGS LLC, CAM-OHIO REAL ESTATE LLC, CAM-
COLORADO LLC, TAYLORVILLE MINING LLC, CAM COAL TRADING LLC,
CASTLE VALLEY MINING LLC, RHINO EASTERN LLC, RHINO SERVICES LLC,
RHINO OILFIELD SERVICES LLC, RHINO TECHNOLOGIES LLC, CAM MINING
LLC, RHINO COALFIELD SERVICES LLC, HOPEDALE MINING LLC, CAM-
KENTUCKY REAL ESTATE LLC, CAM-BB LLC, LEESVILLE LAND, LLC, CAM
AIRCRAFT LLC, PENNYRILE ENERGY LLC and JEWELL VALLEY MINING LLC

                                IN LIEU OF SPECIAL MEETING

                                           July 21, 2020

         In lieu of separate meetings of the sole Manager (the "Manager") and the sole Member
(the "Member") of each of Rhino Trucking LLC, Rhino Exploration LLC, Triad Roof Support
Systems LLC, Springdale Land, LLC, McClane Canyon Mining LLC, Rhino Northern Holdings
LLC, CAM-Ohio Real Estate LLC, CAM-Colorado LLC, Taylorville Mining LLC, CAM Coal
Trading LLC, Castle Valley Mining LLC, Rhino Eastern LLC, Rhino Services LLC, Rhino
Oilfield Services LLC, Rhino Technologies LLC, CAM Mining LLC, Rhino Coalfield Services
LLC, Hopedale Mining LLC, CAM-Kentucky Real Estate LLC, CAM-BB LLC, Leesville Land,
LLC, CAM Aircraft LLC, Pennyrile Energy LLC and Jewell Valley Mining LLC, each a limited
liability company created and existing under the laws of the State of Delaware (each of the
companies listed above shall be referred to herein individually as "Company" and collectively as
the "Companies"), the undersigned Manager and Member of each Company, in accordance with
the Limited Liability Company Agreement of such Company, do hereby unanimously consent to
the adoption of the following recitals and resolutions by this joint unanimous written consent
(this "Consent"):

         WHEREAS, the Manager and Member of each Company have (a) regularly and
carefully reviewed the materials and other information presented by the management and the
advisors of such Company regarding business conditions, such Company's operations, its current
and projected financial position and other relevant information, (b) thoroughly evaluated such
Company's strategic alternatives, including a possible restructuring, (c) conferred extensively
with such Company's management and advisors regarding these matters, and (d) determined that
the filing of a voluntary petition for relief under chapter 11 of title 11 of the United States Code
(the "Bankruptcy") is in the best interests of such Company and its stakeholders;

       NOW THEREFORE, BE IT:

        RESOLVED, that in the judgment of the Manager and the Member of each Company it
is desirable and in the best interests of such Company, its creditors, and other interested parties
that such Company seek relief under chapter• 11 of the Bankruptcy Code;
Case 1:20-bk-12057        Doc 1    Filed 07/22/20 Entered 07/22/20 18:19:07              Desc Main
                                  Document      Page 10 of 15



        FURTHER RESOLVED, that each Company shall be, and it hereby is, authorized to
file a voluntary petition (the "Petition") for relief under chapter 11 of the Bankruptcy Code (the
"Chapter 11 Case"), in the United States Bankruptcy Court for the Southern District of Ohio or
such other court as any Manager, director or officer, including the Chief Restructuring Officer,
(each, an "Authorized Person") of such Company shall determine to be appropriate (the
"Bankruptcy Court") and perform any and all such acts as are reasonable, advisable, expedient,
convenient, proper or necessary to effect the foregoing, the performance of such acts to
constitute conclusive evidence of the reasonableness, advisability, expedience, convenience,
appropriateness or necessity thereof;

        FURTHER RESOLVED, that each Authorized Person shall be, and each of them
hereby is, authorized, directed and empowered, in the name and on behalf of each Company with
respect to which she/he is an Authorized Person, to: (a) execute, acknowledge, deliver and verify
the Petition and all other ancillary documents, and cause the Petition to be filed with the
Bankruptcy Court and make or cause to be made prior to execution thereof any modifications to
the Petition or ancillary documents as any such Authorized Person, in such person's discretion,
deems necessary, desirable or appropriate to carry out the intent and accomplish the purposes of
these resolutions; (b) execute, acknowledge, deliver, verify and file or cause to be filed all
petitions, declarations, affidavits, schedules, statements, lists, motions, applications, notices and
other papers or documents necessary, desirable or appropriate in connection with the foregoing
in such form or forms as any such Authorized Person may approve; (c) execute, on behalf of
each limited liability company, corporation, partnership, limited partnership or other entity for
which a Company is a manager, managing member, member or other governing authority, any
written consent or other written action approving, authorizing, ratifying or taking similar action
with respect to all or any hatters described in this Consent in a manner consistent with this
Consent; and (d) take or cause to be taken any and all further actions as the Authorized Persons
deem necessary, desirable or appropriate; and the actions of any Authorized Person taken
pursuant to this resolution, including the execution, acknowledgment, delivery and verification
of the Petition and all ancillary documents and all other petitions, declarations, affidavits,
schedules, statements, lists, motions, applications, notices and other papers or documents, shall
be conclusive evidence of such Authorized Person's approval and the necessity, desirability or
appropriateness thereof;

        FURTHER RESOLVED, that each Authorized Person shall be, and each of them
hereby is, authorized, directed and empowered, in the name and on behalf of each Company with
respect to which she/he is an Authorized Person, to retain: (a) Frost Brown Todd LLC; (b)
Energy Ventures Analysis, Inc.; (c) Whiteford, Taylor &Preston LLP; (d) FTI Consulting, Inc.;
(e) Cambio Group LLC and Thomas L. Fairfield; and (~ such additional professionals, including
attorneys, accountants, financial advisors, investment bankers, actuaries, consultants, agents or
brokers (together with the foregoing identified firms, the "Professionals"), in each case as in any
such Authorized Person's judgment may be necessary, desirable or appropriate in connection
with such Company's Chapter 11 Case and other related matters, on such teens, including
appropriate retention agreements and retainers, as such Authorized Person or Authorized Persons
shall approve and such Authorized Person's retention thereof to constitute conclusive evidence
of such Authorized Person's approval and the necessity, desirability or appropriateness thereof;



                                                  2
Case 1:20-bk-12057        Doc 1    Filed 07/22/20 Entered 07/22/20 18:19:07            Desc Main
                                  Document      Page 11 of 15



       FURTHER RESOLVED, that the law firm of Frost Brown Todd LLC and any
additional conflicts, special or local counsel, if any, selected by the applicable Authorized
Persons shall be, and hereby are, authorized, empowered and directed to represent and assist
each Company, as debtor and debtor in possession, in connection with any chapter Il case
commenced by or against it under the Bankruptcy Code, including assisting each Company in
carrying out its duties under the Bankruptcy Code and taking any and all actions as may be
necessary or desirable to advance each Company's rights thereunder, including filing any
pleadings and taking any other actions as may be necessary or desirable;

       FURTHER RESOLVED, that Thomas L. Fairfield of Cambio Group LLC shall be, and
hereby is, authorized, empowered and directed to represent and assist each Company as its Chief
Restructuring Officer and Cambio Group LLC shall be, and hereby is, authorized, empowered
and directed to assist each Company, in each case, in connection with any chapter 11 case
commenced by or against it under the Bankruptcy Code;

        FURTHER RESOLVED, that the firm of Energy Ventures Analysis, Inc. shall be, and
hereby is, authorized, empowered and directed to represent and assist each Company as its
financial advisor in connection with any chapter 11 case commenced by or against it under the
Bankruptcy Code;

       FURTHER RESOLVED, that the firm of FTI Consulting, Inc. shall be, and hereby is,
authorized, empowered and directed to assist each Company in preparing schedules, reports and
other matters, at the direction of the Chief Restructuring Officer, in connection with any chapter
11 case commenced by or against it under the Bankruptcy Code;

       FURTHER RESOLVED, that each Authorized Person, employee and agent shall be,
and each of them hereby is, authorized, directed and empowered, in the name and on behalf of
each Company with respect to which she/he is an Authorized Person, employee or agent, to
continue to operate such Company and its business in the ordinary course of business;

         FURTHER RESOLVED, that in the judgment of the Manager and the Member of each
Company it is desirable and in the best interests of such Company, its creditors, and other
interested parties that such Company obtain a new debtor in possession financing facility or
facilities to facilitate the conduct of such Company's business as part of the Chapter 11 Case;

        FURTHER RESOLVED, that each Company, as debtor and debtor in possession under
chapter 11 of the Bankruptcy Code, shall be, and it hereby is, authorized to: (a) seek approval of a
cash collateral and debtor in possession financing order in interim and final form (a "Financing
Order") and, as permitted in accordance with the Financing Order, enter into and incur any
obligations under a new debtor in possession financing facility or facilities, including use of cash
collateral, and any associated documents and consummate the transactions contemplated therein
(collectively, the "Financing Transactions") with Colbeck Strategic Lending Master, L.P. and
Cion Investment Corporation or such other lenders and on such teens as may be approved by any
one or more of the Authorized Persons of such Company, as may be reasonably necessary,
desirable or appropriate for the continuing conduct of the affairs of such Company; and (b) pay all
fees and expenses with respect to, incur (or guarantee, as applicable) the debt and other
obligations and liabilities contemplated by, and perform fully such Company's obligations under,

                                                 3
Case 1:20-bk-12057        Doc 1    Filed 07/22/20 Entered 07/22/20 18:19:07             Desc Main
                                  Document      Page 12 of 15



the Financing Order and the Financing Transactions and grant security interests in and liens upon
some, all or substantially all of such Company's assets, whether now owned or hereafter
acquired, in each case as may be deemed necessary, desirable or appropriate by any one or more
of the Authorized Persons of such Company in connection with the Financing Transactions; and
the actions of any Authorized Person taken pursuant to this resolution shall be conclusive
evidence of such Authorized Person's approval and the necessity, desirability or appropriateness
thereof;

        FURTHER RESOLVED, that: (a) the Authorized Persons shall be, and each of them
hereby is, authorized, directed and empowered, in the name and on behalf of each Company with
respect to which she/he is an Authorized Person, as debtor and debtor in possession, to seek
approval of the Financing Order and negotiate, execute, acknowledge, deliver and verify such
certificates, instruments, guaranties, credit agreements, pledge agreements, security agreements,
promissory notes, letter of credit applications, mortgages, deeds of trust, intellectual property
security agreements, account control agreements, other collateral documents or security
instruments, instruments, notices and any and all other agreements or documents arising in
connection with the Financing Order or the Financing Transactions as any such Authorized
Person may deem necessary or appropriate to facilitate the Financing Order and the Financing
Transactions, in each case including any amendments, amendment and restatements, renewals,
replacements, consolidations, substitutions, extensions, supplements or other modifications to the
foregoing (collectively, the "Financing Documents"); (b) Financing Documents containing such
provisions, terms, conditions, covenants, warranties and representations as may be deemed
necessary, desirable or appropriate by any Authorized Person of a Company are approved; and
(c) the actions of any Authorized Person taken pursuant to this resolution, including the
negotiation, execution, acknowledgement, delivery and verification of all such Financing
Documents, shall be conclusive evidence of such Authorized Person's approval and the
necessity, desirability or appropriateness thereof;

        FURTHER RESOLVED, that in the judgment of the Manager and the Member of each
Company it is desirable and in the best interests of such Company, its creditors, and other
interested parties that such Company sell all or substantially all of its assets as part of the
Chapter 11 Case;

        FURTHER RESOLVED, that each Company, as debtor and debtor in possession under
chapter 11 of the Bankruptcy Code, shall be, and it hereby is, authorized to enter into an Asset
Purchase Agreement with respect to the sale of substantially all of such Company's assets in
substantially the form provided to the Manager and the Member of such Company with such
changes therein as may be approved by one or more of the Authorized Persons of such Company
(the "Stalking Horse Bid"); and

        FURTHER RESOLVED, that each Company, as debtor and debtor in possession under
chapter 11 of the Bankruptcy Code, shall be, and it hereby is, authorized to: (a) seek approval of a
sale order (a "Sale Order") and, as permitted in accordance with the Sale Order, enter into and
incur any obligations under one or more asset purchase agreements and any associated documents
and consu~n~nate the transactions contemplated including, without aimitation, the Stalking Horse
Bid (collectively, the "Sale Transactions"), with such purchasers and on such terms as may be
approved by any one or more of the Authorized Persons of such Company, as may be reasonably
Case 1:20-bk-12057        Doc 1    Filed 07/22/20 Entered 07/22/20 18:19:07             Desc Main
                                  Document      Page 13 of 15



necessary, desirable or appropriate for the sale of the assets of such Company; and (b) pay all fees
and expenses with respect to, incur the obligations and liabilities contemplated by, and perform
fully such Company's obligations under, the Sale Order and the Sale Transactions, in each case
as may be deemed necessary, desirable or appropriate by any one or more of the Authorized
Persons of such Company in connection with the Sale Transactions; and the actions of any
Authorized Person taken pursuant to this resolution shall be conclusive evidence of such
Authorized Person's approval and the necessity, desirability or appropriateness thereof;

        FURTHER RESOLVED, that: (a) the Authorized Persons shall be, and each of them
hereby is, authorized, directed and empowered, in the name and on behalf of each Company with
respect to which she/he is an Authorized Person, as debtor and debtor in possession, to seek
approval of the Sale Order and negotiate, execute, acknowledge, deliver and verify such asset
purchase agreements, bills of sale, assignments of leases, assignments of contracts, permit
operating agreements, certificates, instruments and any and all other agreements or documents
arising in connection with the Sale Order or the Sale Transactions as any such Authorized Person
may deem necessary or appropriate to facilitate the Sale Order and the Sale Transactions, in each
case including any amendments, amendment and restatements, renewals, replacements,
consolidations, substitutions, extensions, supplements or other modifications to the foregoing
(collectively, the "Sale Documents"); (b) Sale Documents containing such provisions, terms,
conditions, covenants, warranties and representations as may be deemed necessary, desirable or
appropriate by any Authorized Person of a Company are approved; and (c) the actions of any
Authorized Person taken pursuant to this resolution, including the negotiation, execution,
acknowledgement, delivery and verification of all such Sale Documents, shall be conclusive
evidence of such Authorized Person's approval and the necessity, desirability or appropriateness
thereof;

        FURTHER RESOLVED, that, in addition to the specific authorizations heretofore
conferred upon the Authorized Persons, each Authorized Person be, and hereby is, authorized
with full power of delegation, in the name and on behalf of each Company with respect to which
she/he is an Authorized Person, to take or cause to be taken any and all such further actions and to
execute, deliver, certify, file and/or record, or cause to be executed, delivered, certified, filed
and/or recorded, and to amend, supplement or otherwise modify from time to time, and to
perform, any and all such agreements, documents, certificates, instruments, statements, notices,
undertakings, amendments, declarations, affidavits, complaints, applications for approvals or
ruling of governmental or regulatory authorities and other writings, and to incur and to pay or
direct payment of all such fees and expenses, including filing fees, as in the judgment of such
Authorized Person shall be necessary, appropriate or desirable to effectuate a successful
restructuring of such Company's business, including without limitation any action necessary to
maintain the ordinary course operation of such Company's business, and the other purposes and
intent of any and all of the foregoing resolutions adopted herein; and the actions of any
Authorized Person taken pursuant to this resolution shall be conclusive evidence of such
Authorized Person's approval and the necessity, desirability or appropriateness thereof;

        FURTHER RESOLVED, that all acts lawfully done or actions lawfully taken by, or at
the direction of, an Authorized Person of a Company, or by any of the Professionals for a
Company, in connection with the Chapter 11 Case, any proceedings related thereto, any of the
matters contemplated by the foregoing resolutions or any matter related thereto, be, and hereby
Case 1:20-bk-12057       Doc 1    Filed 07/22/20 Entered 07/22/20 18:19:07          Desc Main
                                 Document      Page 14 of 15



are, adopted, ratified, confirmed and approved in all respects as the acts and deeds of the
applicable Company;

        FURTHER RESOLVED, that any and all lawful acts, actions and transactions by, or at
the direction of, an Authorized Person of a Company, for and on behalf and in the name of such
Company, relating to any of the matters contemplated by the foregoing resolutions, including in
connection with the Financing Transactions or the Sale Transactions, before the adoption of the
foregoing resolutions be, and they hereby are, ratified, authorized, approved, adopted and
consented to in all respects for all purposes; and

        FURTHER RESOLVED, that each Authorized Person hereby is authorized and directed
to certify and/or attest these resolutions to any person or entity as such Authorized Person may
deem necessary or appropriate in connection with the foregoing matters; provided, however, that
such certification and/or attestation shall not be required for any document, instrument or
agreement to be valid and binding on a Company; and

       FURTHER RESOLVED, that this Consent may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one Consent and any
facsimile or photocopy of the same shall constitute an original.



           [Remaindci• of Page Intentionally Left Blank; Signature Pages Follow]




                                               6
Case 1:20-bk-12057     Doc 1    Filed 07/22/20 Entered 07/22/20 18:19:07          Desc Main
                               Document      Page 15 of 15




          IN WITNESS WHEREOF, the undersigned has executed this Consent to be effective as
  of the date first set forth above.

                                           Sole Manager and Sole Member of Rhino
                                           Trucking LLC, Rhino Exploration LLC, Triad
                                           Roof Support Systems LLC, Springdale Land,
                                           LLC, McClane Canyon Mining LLC, Rhino
                                           Northern Holdings LLC, CAM-Ohio Real Estate
                                           LLC, CAM-Colorado LLC, Taylorville Mining
                                           LLC, CAM Coal Trading LLC, Castle Valley
                                           Mining LLC, Rhino Eastern LLC, Rhino
                                           Services LLC, Rhino Oilfield Services LLC,
                                           Rhino Technologies LLC, CAM Mining LLC,
                                           Rhino Coalfield Services LLC, Hopedale Mining
                                           LLC, CAM-Kentucky Real Estate LLC, CAM-
                                           BB LLC, Leesville Land, LLC, CAM Aircraft
                                           LLC, Pennyrile Energy LLC and Jewell Valley
                                           Mining LLC

                                           RHINO ENERGY LLC


                                           By:
                                           Name: Ric and A. Boone
                                           Title: President and CEO




                                             S-1
